Case 1:19-cv-01376-REB-NYW Document 1 Filed 05/13/19 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


   Civil Action No. ____________________________

   TERESA SALINAS-RODRIGUEZ, a Colorado resident

   Plaintiff,

   v.

   DELTA AIR LINES, INC., a Delaware corporation,

   Defendant.


                                      NOTICE OF REMOVAL


          Defendant Delta Air Lines, Inc. (“Delta”), by and through its counsel, Treece Alfrey

  Musat P.C., without waiving any defenses under Rule 12 of the Federal Rules of Civil

  Procedure, hereby gives notice of the removal of this civil action from the District Court, City

  and County of Denver, State of Colorado, to the United States District Court for the District of

  Colorado, pursuant to 28 U.S.C. § 1441 et seq. The grounds for removal are as follows:

          1.     On April 16, 2019, a civil action captioned Teresa Salinas-Rodriguez v. Delta Air

  Lines, Inc., Civil Action No. 2019 CV 31498, (hereinafter the "state court action"), was filed in

  the District Court of the State of Colorado, County of Denver. Copies of all papers filed in the

  state court action, which consist of the Summons, Complaint, Civil Case Cover Sheet, Delay

  Reduction Order, Pre-Trial Order, and Return of Service, are attached hereto as Exhibit 1. The

  Complaint was the initial pleading setting forth the claims for relief upon which this civil action

  is based, and no other proceedings have occurred in the state court action.
Case 1:19-cv-01376-REB-NYW Document 1 Filed 05/13/19 USDC Colorado Page 2 of 4




         2.      The state court action is one over which this Court has original diversity

  jurisdiction under the provisions of 28 U.S.C. § 1332(a), and is one which may be removed to

  this Court pursuant to the provisions of 28 U.S.C. § 1441 et seq. in that:

                 (a)     Plaintiff Teresa Salina-Rodriguez (“Plaintiff”) is a resident of the state of

                         Colorado. Ex. 1 ¶ 1.

                 (b)     Defendant Delta is a corporation organized under the laws of Delaware,

                         and with its principal place of business located in Atlanta, Georgia. Id.

                         ¶ 2.

         3.      Based upon the allegations pleaded in the state court action complaint and

  undersigned’s conferral with Plaintiff’s counsel concerning the scope of alleged injuries and

  damages, the amount Plaintiff places in controversy in this action exceeds the sum of

  $75,000.00, exclusive of interest and costs.   See Exhibit 1, and Exhibit 2, Affidavit of K.

  Johnson. As a result, original jurisdiction exists in the federal courts under 28 U.S.C. § 1332.

         4.      Removal to this District is proper under 28 U.S.C. § 1441 because it embraces the

  place where the action is pending.

         5.      The state court action was served on Delta Air Lines, Inc.’s registered agent in

  Colorado on April 22, 2019. See Exhibit 1. This Notice of Removal, pursuant to 28 U.S.C. §

  1446(b), is being filed within thirty days of when defendant received a copy of the initial

  summons and complaint.

         6.      Correct copies of the Notice of Removal with accompanying exhibits and separate

  Notice to State Court of Removal of Civil Action have been served upon Plaintiff’s counsel and




                                                   2
Case 1:19-cv-01376-REB-NYW Document 1 Filed 05/13/19 USDC Colorado Page 3 of 4




  filed with the clerk of the District Court of the State of Colorado, County of Denver, in

  accordance with the provisions of 28 U.S.C. § 1446(d).

         7.      In filing this notice, Delta does not waive any defenses available to it in this

  action, including objections to sufficiency of service and process.

         FOR THESE REASONS, Defendant, Delta Air Lines, Inc., respectfully gives Notice of

  Removal from the District Court, City and County of Denver, State of Colorado to this Court in

  accordance with the foregoing statutory provisions.

         Respectfully submitted this 13th day of May, 2019.


                                                s/ Kathleen J. Johnson
                                                Robert J. Zavaglia, Jr.
                                                Kathleen J. Johnson
                                                TREECE ALFREY MUSAT P.C.
                                                633 17th Street, Suite 2200
                                                Denver, Colorado 80202
                                                Telephone: (303) 292-2700
                                                FAX: (303) 295-0414
                                                Email: zavaglia@tamlegal.com
                                                       kjohnson@tamlegal.com
                                                Attorneys for Defendant Delta Air Lines, Inc.




                                                   3
Case 1:19-cv-01376-REB-NYW Document 1 Filed 05/13/19 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 13th day of May, 2019, a true and correct copy of the
  foregoing was filed via CM/ECF and electronically transmitted to the following by email:

         Todd F. Bovo, Esq. (email: todd@bovolaw.com )
         BOVO LAW, LLC
         650 S. Cherry Street, #1400
         Denver, CO 80246
         Attorneys for Plaintiff



                                               s/ Roberta Musser
                                               Roberta Musser




                                                  4
